People v Earley (2017 NY Slip Op 02056)





People v Earley


2017 NY Slip Op 02056


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2016-00099

[*1]The People of the State of New York, respondent,
vJordan M. Earley, appellant.
(S.C.I. No. 1/15) 


Yasmin Daley Duncan, Brooklyn, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kristen A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered December 4, 2015, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contentions, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737; People v Lopez, 6 NY3d 248), and knowingly, voluntarily, and intelligently entered a plea of guilty (see People v Fiumefreddo, 82 NY2d 536, 544).
RIVERA, J.P., AUSTIN, ROMAN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court